          Case 2:19-cr-00185-WFN              ECF No. 86                filed 10/23/20              PageID.279 Page 1 of 2
✎ PS 8
(3/15)


                              UNITED STATES DISTRICT COURT                                                                FILED IN THE
                                                                                                                      U.S. DISTRICT COURT
                                                                                                                EASTERN DISTRICT OF WASHINGTON
                                                                      for
                                             Eastern District of Washington
                                                                                                                 Oct 23, 2020
                                                                                                                     SEAN F. MCAVOY, CLERK




U.S.A. vs.             Rand, Cassandra Charlene Hope                                  Docket No.             0980 2:19CR00185-002


                               Petition for No Action on Conditions of Pretrial Release

        COMES NOW David L. McCary, PRETRIAL SERVICES OFFICER, presenting an official report upon the conduct
of defendant Cassandra Charlene Hope Rand, who was placed under pretrial release supervision by the Honorable U.S.
Magistrate Judge John T. Rogers sitting in the court at Spokane, Washington, on the 20th day of November 2019, under the
following conditions:

Standard Condition #9: Defendant shall refrain from the use or unlawful possession of a narcotic drug or other controlled
substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner in conformance with Federal
law. Defendant may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana
under state law.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:
                                    (If short insert here; if lengthy write on separate sheet and attach.)


Violation #1: The defendant is considered to be in violation of her conditions of pretrial supervision by using controlled
substances, methamphetamine and suboxone, on or prior to September 16, 2020.

The defendant was released from detention on November 20, 2019. She signed her conditions of release on January 15, 2020,
stating she understood she could not use controlled substances.

On September 16, 2020, the defendant reported for a random drug test at STOP. She advised staff she had used suboxone
and methamphetamine and signed an admission of drug use form.

                    PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                                         I declare under the penalty of perjury
                                                                                         that the foregoing is true and correct.
                                                                                         Executed on:        October 23, 2020
                                                                             by          s/David L. McCary
                                                                                         David L. McCary
                                                                                         U.S. Pretrial Services Officer
         Case 2:19-cr-00185-WFN          ECF No. 86     filed 10/23/20       PageID.280 Page 2 of 2
  PS-8
  Re: Rand, Cassandra Charlene Hope
  October 23, 2020
  Page 2

THE COURT ORDERS

[X ]     No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer

                                                                         October 23, 2020
                                                                      Date
